Citation Nr: 0613792	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  02-17 612A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of fracture of the right second, third, and fourth 
metacarpals, with mild osteoarthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1960 to July 1964 
and from August 1966 to July 1972.

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a May 2000 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Appeal to the Board was perfected.  


FINDING OF FACT

The veteran's residuals of fracture of the right second, 
third, and fourth metacarpals, with mild osteoarthritis, are 
manifested by decreased grip strength and difficulty with 
range of motion, but there is no evidence of ankylosis.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
service-connected residuals of fracture of the right second, 
third, and fourth metacarpals, with mild osteoarthritis, have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5225-5227 (2002) (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2005).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2005).  

An evaluation of the extent of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2005); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).

Service connection for residuals of fracture of the right 
second, third, and fourth metacarpals, with mild 
osteoarthritis, was granted with a noncompensable evaluation 
assigned under Diagnostic Codes 5225-5227, effective January 
22, 1997.  See June 1997 rating decision.  The veteran filed 
a claim for an increased rating in June 1999, and has 
appealed a May 2000 RO rating decision that granted an 
increase to 10 percent, effective June 15, 1999.  

While his appeal was pending, the criteria for evaluating 
ankylosis or limitation of motion of single or multiple 
digits of the hand were amended, effective August 26, 2002.  
See 67 Fed. Reg. 48784 - 48787 (July 26, 2002).  The changes 
included renaming the "middle finger" the "long finger" in 
the diagnostic codes pertaining to digit ankylosis, 
limitation of motion and finger amputations, and clarifying 
that the thumb is digit I and the index, long, ring and 
little fingers are digits II, III, IV, and V, respectively.  

The veteran's service-connected residuals of fracture of the 
right second, third, and fourth metacarpals, with mild 
osteoarthritis, have continuously been rated under Diagnostic 
Codes 5225-5227.  Under both the old and new rating criteria, 
however, a 10 percent evaluation is the highest schedular 
rating available for these diagnostic codes.  As such, an 
increased rating is not available under this diagnostic code.  

Ratings higher than 10 percent are provided pursuant to other 
diagnostic codes under both the old and new rating criteria 
if there is evidence of favorable or unfavorable ankylosis of 
multiple digits, or unfavorable ankylosis of the thumb.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5216 through 5224 (2002) 
(2005).  

In addition to providing rating criteria for ankylosis, 
Diagnostic Codes 5216 through 5223 under the old rating 
criteria also applied to limited motion.  The ratings for 
codes 5216 through 5219 applied to limited motion preventing 
flexion of the finger tips to within 2 inches (5.1 cms.) of 
the median transverse fold of the palm.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5216 through 5219 (b) (2002).  The 
ratings for codes 5220 through 5223 applied to limited motion 
permitting flexion of the tips to within 2 inches (5.1 cms.) 
of the transverse fold of the palm; limitation of motion of 
less than 1 inch (2.5 cms.) in either direction was not 
considered disabling.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5220 through 5223 (a) (2002).  The old rating criteria 
also included a set of rules for classifying the severity of 
ankylosis and limitation of motion of single and combinations 
of digits.  See 38 C.F.R. § 4.71a (1) through (4) (2002).  A 
higher rating could also be assigned under the diagnostic 
codes for single finger amputation (5152 through 5156) for 
extremely unfavorable ankylosis of any finger other than the 
thumb, index or middle fingers.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5227, Note (2002).  

Three new diagnostic codes, consisting of separate rating 
criteria specific to limitation of motion of individual 
digits, were added pursuant to the 2002 amendments.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5228 through 5230 (2005).  
A rating higher than 10 percent is only warranted if evidence 
shows limitation of motion of the thumb, with a gap of more 
than two inches (5.1 cm.) between the thumb and the fingers, 
with the thumb attempting to oppose the fingers.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5228 (2005).  

The revised rating criteria for the index, long, ring, and 
little fingers (digits II, III, IV, and V), also set forth 
normal ranges of motion and state that for digits II through 
V, the metacarpophalangeal (MP) joint has a range of zero to 
90 degrees of flexion, the proximal interphalangeal (PIP) 
joint has a range of zero to 100 degrees of flexion, and the 
distal (terminal) interphalangeal (DIP) joint has a range of 
zero to 70 or 80 degrees of flexion.  See 38 C.F.R. § 4.71a 
(2005).  The criteria under codes related to ankylosis of 
individual digits also require consideration of whether 
evaluation as amputation is warranted and whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand.  See id., Diagnostic Codes 5224 through 
5227 (2005).

The veteran underwent three VA compensation and pension (C&P) 
examinations in July 1999, November 2004 and October 2005.  
In May 2004, the Board remanded the claim for a more 
contemporaneous examination, as the July 1999 VA examination 
had not contained range of motion findings, to include 
measurement of the gap between the fingertips and proximal 
transverse crease of the palm.  The Board remanded the claim 
again in September 2005 because the prior remand instructions 
had not been complied with.  More specifically, the Board 
determined that the VA examination conducted in November 2004 
had provided the range of motion for each finger joint, but 
had failed to report specific measurements concerning the gap 
between the fingertips and proximal transverse of the palm on 
active movement, as was necessary for application of the 
rating criteria.  The measurements required for rating 
purposes were finally provided during the October 2005 VA 
examination; the prior examinations are inadequate for rating 
purposes and cannot be relied upon.

The evidence of record does not warrant a rating in excess of 
10 percent pursuant to Diagnostic Codes 5216 through 5224 
under either the old or new rating criteria as there is no 
evidence of record that the veteran has ever exhibited 
favorable or unfavorable ankylosis in any digit or the thumb, 
and no evidence that the veteran exhibited limited motion 
preventing or permitting flexion of the tips to within 2 
inches (5.1 cms.) of the transverse fold of the palm.  In 
fact, during the October 2005 VA examination, the measurement 
between the tip of the fingers and the proximal transverse 
crease of the palm was one quarter of an inch.  Nor is a 
rating in excess of 10 percent warranted under new Diagnostic 
Code 5228, as there is no evidence that the veteran's thumb 
is limited in motion with a gap of more than two inches (5.1 
cm.) between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.  The gap between the 
veteran's thumb pad and index finger measured zero inches; 
the gap between the thumb pad and the long, ring and little 
fingers was a quarter of an inch.  See October 2005 VA 
examination report.  

The Board has also considered whether an increased rating is 
warranted on the basis of functional impairment and pain.  38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2005); DeLuca v. Brown, 8 
Vet. App. 202, 204-06 (1995).  During the October 2005 VA 
examination, the veteran reported difficulty at work due to 
increased problems with grip strength, incoordination and 
range of motion in his right hand and fingers.  He indicated 
that the constant baseline pain he suffers regularly becomes 
worse upon trying to operate heavy equipment and typing on a 
computer.  The veteran described the pain to be over the mid-
aspect of his hand along the metacarpals as well as some achy 
pain throughout the index, middle, ring and little fingers.  
No flareups were reported, but the pain intensifies with 
heavy labor and takes a few days to resolve.  Although the 
Board acknowledges that the veteran exhibits additional 
limitation due to pain, a higher rating on the basis of 
limitation of function due to pain is not warranted, as the 
VA examiner noted in October 2005 that there was no 
difference in range of motion after repetitive use and 
repetitive range of motion testing.  The VA examiner also 
noted that it was difficult to assess the problems the 
veteran has operating heavy equipment as no such equipment 
was available to demonstrate incoordination, although it was 
feasible that he would have such difficulty.  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The veteran's appeal was remanded in May 2004 and September 
2005 in order to effect compliance with the duties to notify 
and assist.  Specifically, the Board determined that further 
evidentiary development was needed in the form of obtaining 
additional information about medical care providers, and 
affording the veteran appropriate and adequate VA 
examinations.  


Pursuant to the remand, the veteran was advised of the 
necessary evidence to substantiate his claim; that the RO 
would assist him in obtaining additional information and 
evidence; of the responsibilities on both his part and VA's 
in developing the claim; and of the need to provide any 
evidence in his possession pertinent to the claim.  See June 
2004 RO letter.  As such, VA fulfilled its notification 
duties.  Quartuccio, 16 Vet. App. at 187.  

The Board acknowledges that the veteran was not provided with 
section 5103(a) notice concerning the evaluation of his 
service-connected residuals of fracture of the right second, 
third, and fourth metacarpals, with mild osteoarthritis, 
disability until after the rating decision that is the 
subject of this appeal.  In this case, however, the 
unfavorable RO decision that is the basis of this appeal was 
decided before the section 5103(a) notice requirements were 
enacted in November 2000.  The Court acknowledged in 
Pelegrini at 120 that where, as here, the section 5103(a) 
notice was not mandated at the time of the initial RO 
decision, the RO did not err in not providing such notice.  
Rather, the appellant has the right to content-complying 
notice and proper subsequent VA process, which he has 
received.   

The claim for service connection for the disability at issue 
was substantiated in 1997.  Thus, there is no prejudice in 
the failure to provide the veteran with the five elements of 
a service-connection claim.  As the claim for increased 
rating is being denied, the veteran also has not been 
prejudiced by VA's failure to provide notice as to the 
effective date of any increased rating.  See Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2005).  In this case, the veteran's 
service and VA medical records have been associated with the 
claims file, and the veteran was afforded several appropriate 
VA examinations in connection with his claim.  In addition, 
pursuant to the May 2004 remand instructions, the RO 
attempted to ascertain from the veteran information for all 
medical care providers who had treated him since April 1999 
for his service-connected disability.  The veteran responded 
by requesting the RO to obtain a complete copy of his 
treatment records from the VA facility in Orlando, Florida.  
See March 2005 statement of the case.  The RO obtained and 
associated these records with the claims file.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

A disability evaluation greater than 10 percent for residuals 
of fracture of the right second, third, and fourth 
metacarpals, with mild osteoarthritis, is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


